DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites additional electrodes however it is clear from the language in claim 1 there is to be only a single electrode on each end. The confusion comes from the lack of antecedent basis for “the pair” in lines three and five. For purposes of 
Claim 13 is recites the limitation "the outward surface" in line two. There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution it is assumed that “outer” surface is what was meant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-11, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay et al. US Publication 2012/0089037 (hereinafter Bishay) in view of McGusty et al. US Publication 2011/0237924 (hereinafter McGusty).
Regarding claim 1, Bishay discloses an electrocardiography patch (Figure 19 and [0015]), comprising: a backing comprising an elongated strip with a midsection connecting only two ends (element 161, see also Figures 16-17 and 19), a pair of electrodes (electrodes 162a-b), each electrode positioned on one of the only two ends a single electrode positioned on each of a proximal end and a distal end of the backing on a contact surface to capture electrocardiographic signals (Figures 16-17 and 20-21, all of which shows only two electrodes with one on each end configured for ECG monitoring, [0015]), wherein both of the electrodes are positioned along a common axis with each of the electrodes on opposite ends of the backing (Figures 17 and 19); a pair of circuit traces ([0072] which mentions traces extending from the electrodes to the electrical contacts that interface with the housing, each electrode would have its own 
a battery provided on an outer surface of the backing opposite the contact surface (housing 61 includes a battery 74, all of which are on the backing as shown in Figure 17); memory provided above the outer surface of the backing to store data regarding the electrocardiographic signals (memory 73, which is also found within the same housing as the above mentioned battery); and a processor (element 72) powered by the battery (Figure 6 which shows the electrical connection) to write the data into the memory ([0057]) and positioned on one of the rounded ends adjacent to the electrode on that end (housing 61 includes said processor and is located on only one of the ends as per Figure 17 and 19), but is silent on the shaping of the backing being rounded and tapered.
McGusty teaches an ECG monitoring device that includes a backing comprising an elongated strip connecting only two rounded ends (Figures 11-12 at element 10), with a narrower, tapered midsection (element 10, Figure 3) extending along a common axis (Figures 3 and 10-12) with the pair of circuit traces connecting the electrodes (elements 14 at Figure 4). McGusty teaches this shaping as being designed specifically for women patients though it could be worn by either gender ([0011][0078][0080]-[0081]). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the shaping of the backing as taught by McGusty with the device of Bishay in order to accommodate female wearers more efficiently and by extension adding to an increase in comfort during use.


Regarding claim 5, Bishay is silent on there being a liner. McGusty teaches a liner located on the contact surface of the backing (element 26). It would have been obvious to the skilled artisan before the effective filing date to utilize the liner as taught by McGusty with the device of Bishay in order to protect the adhesive until it is ready to be applied to the skin.
Regarding claim 6, Bishay discloses that the battery is replaceable, rechargeable, or disposable (element 74, where it specifically mentions the battery is disposable [0061]). 
Regarding claims 7-8, Bishay discloses a backing and electrodes, however whether or not Bishay teaches this depends on if the additional peel away layers can be considered part of the “backing” as the claim does not limit the backing to solely one layer. As such this is being considered an obviousness type rejection either alone under Bishay, as it appears to be shown in Figures 20-21 with hydrogel 215 over electrodes 214 within an opening in what could be considered one of the backing layers, or in the alternate as relying on McGusty. 
McGusty teaches such a configuration at elements 32 on backing 10 with hydrogels 24 within said openings, see Figure 3). It would have been obvious to the skilled artisan before the effective filing date to utilize the configuration as suggested by Bishay or in the alternate as taught by McGusty as the backing being a single layer or 
Regarding claim 9, Bishay discloses that one of the electrodes in the pair being disposed for being adhered to a region overlying the xiphoid process on a wearer’s chest (Figures 19-21); and an other electrode in the pair being disposed for being adhered to a region near the manubrium on the wearer’s chest oriented centrally (in the midline) along the sternum upwards from the electrode disposed for being adhered to the region overlying the xiphoid process (Figures 19-21).
Regarding claim 10, Bishay discloses that the midsection defines a longitudinal shape conformal to fit comfortably within the intermammary cleft of a wearer’s breasts (Figure 19). McGusty also teaches such a design ([0011][0078][0080]-[0081] and Figures 6 and 11-12).
Regarding claim 11, Bishay discloses that the backing is shaped to fit along a sternal midline of a wearer (Figure 19). McGusty also teaches such a design ([0011][0078][0080]-[0081] and Figures 6 and 11-12).
Regarding claim 13, Bishay discloses circuit traces ([0071] but does not disclose they are what directly connect the electrodes nor their positioning. McGusty teaches that the circuit traces are provided on the outward surface of the backing (Figure 4, which shows the locations of the traces and that they are in contact with layer 22 as per Figure 4). It would have been obvious to the skilled artisan before the effective filing date to utilize the traces at the claimed location as taught by McGusty in lieu of the wires of Bishay (and on the outer surface) as traces and wires are art recognized 
Regarding claim 15, Bishay discloses adhesive provided on each end of the backing ([0075] which mentions several peel away layers that reveal an adhesive to contact the patient, and as per Figures 20-21 those layers with their respective adhesives are on each end of the device). 
Regarding claim 16, Bishay discloses that the midsection is movable over skin of a wearer while the ends are adhered to the skin of the wearer via the adhesive (the device is fully capable of being moved without any additional structural modification). 
Regarding claim 20, Bishay is silent on the hourglass shaping. McGusty teaches that the elongated strip comprises an hourglass shape (Figures 3 and 7-12). It would have been obvious to the skilled artisan before the effective filing date to utilize the shaping of the as taught by McGusty in order to aid in increasing the comfort for female wearers (see McGusty at [0011][0078][0080]-[0081]).
Claims 2, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of McGusty, and in further view of Engel US Publication 2010/0234716 (hereinafter Engel). 
Regarding claim 2, Bishay as modified by McGusty is silent on the additional sensors. Engel teaches a physiological monitoring patch that includes one or more of an SpO2 sensor, blood pressure sensor, air flow sensor, and a volumetric pressure sensor located on the outward facing surface of the backing ([0016] where a blood pressure sensor is mentioned). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensors as taught by Engel with the device of 
Regarding claim 4, Bishay as modified by McGusty teaches an adhesive but is silent on the type. Engel teaches that the adhesive comprises a hydrocolloid ([0130] at 116T). It would have been obvious to the skilled artisan before the effective filing date to utilize the type of adhesive as taught by Engel with the device of Bishay to increase the comfort of the wearer for long term monitoring (hydrocolloid is known to be less irritating comparatively).
Regarding claim 17, Bishay is silent on the material choice. Engel teaches a backing that comprises one of gauze, latex, and wrap knit material ([(0121] at element 110T). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice as taught by Engel with the device of Bishay as modified by McGusty as predictable results would have ensued (making a more comfortable and breathable device for long term use).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of McGusty, and in further view of Oster et al. US Publication 2011/0077497 (hereinafter Oster).
Regarding claim 12, Bishay as modified by McGusty is silent on the claimed circuit trace location. Oster discloses circuit traces that are provided on the contact surface of the backing (backing at 166-167 with traces at elements 162 and 165, see Figure 2). It would have been obvious to the skilled artisan before the effective filing date to rearrange the position the circuit traces on the contact surface of the backing as taught by Oster with the device of Bishay as modified by McGusty as predictable results .
Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of McGusty, and in further view of Sandmore et al. US Publication 2013/0079618 (hereinafter Sandmore).
Regarding claim 14, Bishay as modified by McGusty discloses a tab formed on each end of the device (McGusty), however it is for the release liner and not the backing (see elements 36 at Figure 3). Sandmore teaches a physiological monitoring device that includes a multi-layered backing similar to that of Bishay in Figures 20-21, which includes a tab on each end for removing that layer (Figure 2 elements 63, 65, 67 as well as the unlabeled tabs on the other end of the device near elements 78, 80, 82). Given that both devices allow for multiple layers to be peeled away and would require some efficient method to do so, it would have been obvious to the skilled artisan before the effective filing date to utilize the tab on the backing as taught by Sandmore with the device of Bishay in order to aid in removal of the device from the user when the patch needed to be replaced for any number of reasons.
Regarding claims 18-19, Bishay as modified by McGusty is silent on an electrode seal. Sandmore teaches a patch monitoring device that includes an electrode seal provided on each of the ends of the backing where the seal is connected to one of the circuit traces (electrodes at 16A as per Figure 2, with traces 84, and electrode seals at 65 as well as on the other end near where element 80 is pointing {they are the same 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiencies of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794